Citation Nr: 1042968	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for varicose veins of the 
left lower extremity.

2.  Entitlement to service connection for a disability manifested 
by insomnia, to include nerve damage and peripheral neuropathy of 
the left lower extremity.

3.  Entitlement to an initial compensable disability rating for 
cluster headaches.

4.  Entitlement to an initial compensable disability rating for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 
2000.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran requested a Board hearing on his November 2006 VA 
Form 9.  However, he withdrew his request later that month.

The Board is aware that the Veteran submitted additional evidence 
in October 2008, after the most recent supplemental statement of 
the case (SSOC) was issued in March 2007.  38 C.F.R. § 20.1304(c) 
(2009) states that any "pertinent" evidence submitted by the 
Veteran which is accepted by the Board must be referred to the 
agency of original jurisdiction (AOJ) for review, unless this 
procedural right is waived by the Veteran.  No such waiver was 
received in this instance.  However, upon review of the evidence, 
the Board finds that it is cumulative of evidence of record 
previously associated with the claims file.  The evidence 
consists of private medical records showing the onset of another 
bout of cluster headaches, which the Board observes has already 
been documented in the claims file as occurring every three to 
four years.  As such, the Board finds that the evidence is 
essentially cumulative in nature and amounts to a repeat of 
evidence already of record provided by the Veteran.  Furthermore, 
the Board's decision on this issue is favorable to the Veteran.  
In any event, for the reasons discussed above, the Board 
determines that any error in not returning the claims to the AOJ 
for readjudication is harmless and results in no prejudice to the 
Veteran.  See 38 C.F.R. § 20.1102 (2009).




FINDINGS OF FACT

1.  Varicose veins of the left lower extremity had their onset in 
service.

2.  Nerve damage to the left lower extremity including peripheral 
neuropathy, of which insomnia has been associated as a 
manifestation thereof, is proximately due to or the result of 
varicose vein stripping and laser surgery of the left lower 
extremity.

3.  Since the May 31, 2005, date of service connection, the 
Veteran's cluster headaches more nearly approximate migraines 
with characteristic prostrating attacks occurring on an average 
once a month over the last several months.

4.  Since the May 31, 2005, date of service connection, the 
Veteran's hypertension has been manifested by a history of 
diastolic blood pressure of 100 or more with the requirement of 
continuous medication for control.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for varicose veins of the left 
lower extremity are met.  38 C.F.R. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for a disability 
manifested by insomnia, diagnosed as nerve damage and peripheral 
neuropathy to the left lower extremity, as secondary to surgical 
treatment for varicose veins of the left lower extremity, are 
met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 30 percent disability rating, but no 
higher, for cluster headaches are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 
(2010).

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent disability rating, but no 
higher, for hypertension are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7101 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (2010). 

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In light of the Board's favorable determination with respect to 
the claims for service connection, no further discussion of VCAA 
compliance is needed at this time.

Prior to the initial adjudication of the Veteran's other claims 
in the November 2005 rating decision, he was provided notice of 
the VCAA in August 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the then 
claims for service connection, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  

Moreover, it is well to observe that service connection for 
cluster headaches and hypertension has been established and 
initial ratings for these conditions have been assigned.  Thus, 
the Veteran has been awarded the benefit sought, and such claims 
have been substantiated. See Dingess v. Nicholson, 19 Vet. App. 
at 490-91.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which such 
notice was intended to serve has been fulfilled. Id. Also, it is 
of controlling significance that, after awarding the Veteran 
service connection and assigning initial disability ratings for 
these conditions, he filed a notice of disagreement contesting 
the initial rating determination, and thus VA has no further 
obligation to provide section 5103 notice under such 
circumstances.  See 38 C.F.R. § 3.159(b)(3) (2010).  The RO 
furnished the Veteran a statement of the case that addressed the 
initial rating assigned for the above-noted disabilities, 
included notice of the criteria for higher ratings for the 
conditions, and provided the Veteran with further opportunity to 
identify and submit additional information and/or argument, which 
the Veteran has done by perfecting his appeal. See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105 (West 2002). Under these circumstances, 
VA fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.   See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, no prejudice to the Veteran will result 
from the adjudication of these claims in this decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

The Board notes the assertion of the Veteran's representative in 
a September 2010 statement that the Veteran should be provided a 
new VA examination for his cluster headaches, as the most recent 
evidence is over five years old and it is possible that the 
Veteran's condition has worsened significantly since 2005.  
However, the information of record contains a January 2007 VA 
examination report addressing the severity of the disability, and 
the Veteran has submitted October 2008 private medical records 
documenting the continued cyclical nature of his disability.  The 
2005 and 2007 VA examinations and the 2008 private medical 
records may be accepted as adequate reports of examination of the 
Veteran, without further examination, because collectively they 
are of sufficient detail and do speak directly to the Veteran's 
subjective complaints, the objective clinical findings found on 
evaluation, and the diagnostic assessment and opinion.  See 
38 C.F.R. § 3.326 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 
81-85 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 418-19 
(2006).  Further, the Board decision on the initial rating for 
cluster headaches is favorable.  For the above reasons, remand 
for a new VA examination is not required.

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA examination 
reports, and statements from the Veteran and his representative.  
The Board observes that all available private medical records 
have been associated with the claims file.  In a May 2006 letter, 
the RO advised the Veteran that records from Sunset Medical had 
not been received and that it is his responsibility to ensure 
that VA receives them.  To date, VA has not received any records 
from this facility or the Veteran.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  As noted earlier, although he submitted medical 
records in October 2008, he did not indicate that there were 
additional records or ask VA to obtain any additional records.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  Service connection may be also granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Varicose Veins of the Left Lower Extremity

The Veteran's service treatment records reflect an onset of 
varicose veins of the left lower extremity.  In May 1995, he 
complained of varicose veins of the left leg that started to 
cause problems and was referred for a surgery consult.  A June 
1995 surgery consult reflects varicose veins of the left leg and 
that he was to be scheduled for sclerotherapy.  

An April 1999 VA examination report completed during service 
reflects a history of varicose veins of predominantly the left 
lower extremity since approximately 1981.  Examination revealed a 
moderate degree of varicosities with severe tortuosity and bolus 
lesions.  The examiner provided a diagnosis of moderate degree of 
varicosities and stated that the Veteran is prone for worsening 
of this condition.  The examiner added that the etiology in this 
case is idiopathic, noting that there has been no trauma or 
excessive stress to precipitate these varicosities.  

In July 1999, the Veteran again complained of varicose veins of 
the left leg causing pain.  An August 1999 treatment note 
reflects a greater than five-year history of varicose veins of 
the left lower extremity for which he was seen about five years 
ago and was to be scheduled for surgery but never done.  There 
were isolated varicosities in the medial thigh but no edema or 
signs of venous insufficiency.  In September 1999, he underwent 
excision and ligation of the varicose veins in the left leg with 
no complications.  An October 1999 note reflects good 
postoperative results.

The record evidence establishes that the Veteran's varicose veins 
of the left lower extremity were initially noted in service; and, 
since discharge, private treatment records reflect a return of 
varicose veins of the left lower extremity.  A March 2003 
treatment note reflects complaints of varicose veins of the left 
leg and a history of a vein stripping procedure eight years ago 
with relief but that the varicosities have since returned.  An 
April 2004 note reflects huge varicosities of the left leg, that 
the Veteran most likely has venous insufficiency, that a duplex 
scan would be performed to rule out an incompetent saphenous 
vein, and, if present, laser treatment would be performed.  An 
August 2004 record reflects that the Veteran was status post 
endovascular laser therapy of the right lesser saphenous vein 
[Based on the record, the Board observes that this represents a 
typographical error and that the therapy was performed on the 
left leg].  Lastly, a May 2005 private treatment note reflects a 
recent history of varicose vein surgery on the left leg.  
Although the September 2005 VA examiner questioned why laser 
surgery had been performed, the private treatment notes indicate 
that the Veteran had an incompetent saphenous vein, which 
necessitated the endovascular laser therapy.  Further, the April 
1999 VA examiner observed that the Veteran's varicose veins of 
the left lower extremity were prone to worsening, and the post-
service treatment records indeed showed a recurrence of this 
condition.  Therefore, resolving all reasonable doubt in the 
Veteran's favor, the Board determines that service connection for 
varicose vein of the left lower extremity is warranted.

Disability manifested by insomnia, to include nerve damage and 
peripheral neuropathy of the left lower extremity

The Veteran's service treatment records reflect complaints of 
insomnia that were attributed to change in work shifts.

An August 2005 VA examination report reflects a history of in-
service circadian rhythm sleep disorder because of constant shift 
change.  The VA examiner stated that, although the Veteran 
continues to have insomnia, it is not attributable to the same 
conditions that caused the insomnia in service, explaining that 
the Veteran is currently not changing his work shifts.  The VA 
examiner stated the Veteran was disabled because of nerve damage 
to the left lower extremity after varicose vein surgery.  The 
examiner then provided a diagnosis of insomnia, uncertain 
etiology, more likely than not related to the disability status 
secondary to complications from varicose vein surgery.

The record evidence also reveals that in September 1999 the 
Veteran underwent an excision and ligation of the varicose veins 
in the left leg with no complications.  An October 1999 note 
reflects good postoperative results.  A May 2005 private 
treatment note reflects a recent history of varicose vein surgery 
on the left leg with residual nerve damage.  A September 2005 VA 
examination report reflects a history of in-service venous 
stripping of the left lower extremity without residuals as well 
as post-service laser surgery with residual pain, and indicates a 
diagnosis of painful peripheral neuropathy following laser 
surgery of varicose veins.

Given the above, the Veteran's nerve damage and peripheral 
neuropathy of the left lower extremity is secondary to his now 
service-connected varicose veins and laser surgery of the left 
lower extremity; and, on balance, the Veteran's insomnia has been 
associated as a manifestation of this neurological disability.  
Therefore, the appeal is granted.

Although the August 2005 VA examiner recommended a psychiatric 
evaluation, the recommendation appears to have been made for 
therapeutic purposes rather than for rating purposes.  Moreover, 
the examiner provided an opinion on the etiology of the nerve 
damage of the left lower extremity and insomnia that is adequate 
for resolving the issue in this case.  Further, given the 
favorable decision, the Veteran is not prejudiced by VA's not 
affording him a psychiatric examination.

Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 
126, the Court noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  Where 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See id.

Cluster Headaches

The Veteran's cluster headaches have been rated as noncompensable 
under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2009).

Under Diagnostic Code 8100, for migraines, a noncompensable 
rating is warranted for less frequent attacks, a 10 percent 
rating is warranted for characteristic prostrating attacks 
averaging one in 2 months over the last several months, a 30 
percent rating is warranted for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and a 50 percent rating is warranted for very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

A January 2002 private treatment note reflects complaints of 
cluster headaches from late November to mid January.  The Veteran 
stated that they occur every three to four years.  He reported 
being on Imitrex injections.

A February 2002 private treatment note reflects a history of 
cluster headaches that are generally left sided, begin in the 
left eye as a tingle, progress over five or six hours to an ache, 
then become severely painful to the point where he is agitated 
and tries to distract himself from the pain.  The recent cluster 
began late in November and ended in late January.  The physician 
noted that the normal periodicity for the cluster headaches is 
about two to three years.

A March 2005 private treatment note reflects a history of cluster 
headaches that were controlled.

A May 2005 private treatment note reflects that the Veteran was 
on Imitrex for cluster headaches.  

During an August 2005 VA examination, the Veteran reported a bout 
of cluster headaches daily from September to December 2004.  He 
described the headaches as severe pain at the left side of the 
face with watering eyes and nasal congestion.  He reported taking 
Imitrex injections in the past with minimal benefit.  He noted 
that he had been sent home from work and had rested for the 
duration of the headaches.  The examiner provided a diagnosis of 
prostrating headaches secondary to cluster headaches.

During an October 2006 VA examination for other disabilities, the 
Veteran indicated that his knees were disabling, reporting that 
he is at best capable of only a sit-down job and he has not 
worked since 2004 because a sit-down job was not available at his 
place of employment at that time.

During a January 2007 VA examination, the Veteran reported a 
history of cluster headaches with quiet spells, the last bout 
occurring from November 2003 to January 2004, about 8 to 12 
weeks.  He described them as excruciating and incapacitating, 
with retroocular left sided pain and runny nose.  He reported 
requiring Imitrex injections.  He indicated that he is totally 
incapacitated during the course of these headaches, which last 
four to six hours and occur every single day for three to four 
months.  He relayed his belief that he was beginning a new cycle 
of these headaches.  The examiner provided a diagnosis of 
migraine/cluster headaches that are incapacitating and severely 
prostrating when they occur.

An October 2008 private emergency department note reflects a 
diagnosis of cluster headaches, for which Imitrex injections were 
prescribed.  A note four days later reflects a diagnosis of 
cluster headaches and that Toradol and Phenergan tablets were 
prescribed for pain and nausea.

Given the above, since the May 31, 2005 date of service 
connection, the Board observes that the Veteran's cluster 
headaches have been cyclical in nature, occurring every three to 
four years, with each bout lasting about three months.  The Board 
will calculate the frequency of his cluster headaches using the 
documented 3-month duration and shorter three-year period, both 
of which are more favorable to the Veteran.  Accordingly, on 
average, his disability has been manifested by 90 headaches every 
36 months, which equates to 2.5 headaches per month.  As regards 
the severity of the cluster headaches, he has described them as 
severely painful to the point where he is agitated and tries to 
distract himself, severely painful to warrant being sent home 
from work and needing to rest for the duration of the headaches, 
and excruciating and incapacitating.  The January 2007 VA 
examiner described them as incapacitating and severely 
prostrating.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that his cluster headaches have been 
completely prostrating.  Although the record shows that he has 
been sent home from work when he has had his headaches, the 
record does not show that his headaches have been productive of 
severe economic inadaptability.  During the October 2006 
examination, he attributed his unemployment to his knee 
disabilities.  

In light of the above, the Board finds that, since the May 31, 
2005 date of service connection, his cluster headaches have more 
nearly approximated migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Thus, an initial 30 percent disability rating is 
warranted under Diagnostic Code 8100.

Hypertension

The Veteran's hypertension has been rated as noncompensable under 
Diagnostic Code 7101, 38 C.F.R. § 4.104 (2009).

Under Diagnostic Code 7101, a rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or systolic 
blood pressure predominantly 160 or more, or minimum evaluation 
for an individual with a history of diastolic blood pressure 
predominantly 100 or more who requires continuous medication for 
control.  A rating of 20 percent requires diastolic blood 
pressure predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.  A rating of 40 percent requires 
diastolic pressure predominantly 120 or more.  A rating of 60 
percent requires diastolic blood pressure predominantly 130 or 
more.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.

The Board notes that, effective October 6, 2006, VA revised the 
regulations that govern the evaluation of specified 
cardiovascular disorders - those rated under Diagnostic Codes 
7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 
4.100.  The revised regulation adds a new "Note (3)" to 38 
C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular 
disease, stating that hypertension is to be evaluated separately 
from hypertensive heart disease and other types of heart disease.   
The Board notes, however, that the actual criteria for rating 
hypertension (set forth in Diagnostic Code 7101, as above) has 
remained unchanged.  

The Veteran's service treatment records reflect numerous readings 
of elevated blood pressure, with diastolic blood pressure 
predominantly less than 100 and systolic blood pressure 
predominantly less than 160.  There was a reading of 198/106 in 
February 1998.

Post-service private medical records reflect predominantly normal 
blood pressure.  However, a February 2002 treatment note reflects 
a blood pressure of 150/100, an assessment of hypertension, and a 
plan to start verapamil.  A March 2003 record reflects a history 
of a blood pressure of 180/120 three weeks earlier and starting 
Diovan/HCT at that time, and a current blood pressure of 110/80.  
A treatment note dated later that month reflects normal blood 
pressure.  A February 2004 note reflects normal blood pressure 
and that he was on Hyzaar.  An April 2004 note reflects a history 
of being diagnosed with hypertension two years ago and treated 
with Hyzaar, and that his blood pressure had been fairly normal 
during his 20 years in the military.

A September 2005 VA examination report reflects blood pressures 
of 138/82, 137/86, and 133/85; and a diagnosis of high blood 
pressure, treated and uncomplicated to date.

An October 2006 VA examination report reflects blood pressures of 
130/82, 127/77, and 135/80; and a diagnosis of stable high blood 
pressure, treated and uncomplicated to date.

Initially, the Board notes that the Veteran was diagnosed with 
hypertension after service in February 2002, when his blood 
pressure was 150/100 and he was started on medication.  In March 
2003, his blood pressure was 180/120 and his medication was 
changed.  He has since been on continuous medication and his 
diastolic blood pressure has been predominantly less than 100 and 
his systolic blood pressure predominantly less than 160.  

Although the Veteran's service treatment records reflect a 
diastolic blood pressure predominantly less than 100 and a 
systolic blood pressure predominantly less than 160, his 
diastolic pressure was 100 at the time of his diagnosis and 120 
during the early stages of treatment.  Resolving all reasonable 
doubt in the Veteran's favor, the Board finds that, since the May 
31, 2005 date of service connection, his hypertension has been 
manifested by a history of diastolic blood pressure of 100 or 
more with the requirement of continuous medication for control.  
Thus, an initial 10 percent rating is warranted for his 
hypertension.  A higher rating is not warranted as his diastolic 
blood pressure has not been predominantly 110 or more or systolic 
blood pressure predominantly 200 or more.  Although his diastolic 
blood pressure was 120 in March 2003, it has since been 
predominantly less than 100 after changing medications.

Other Considerations

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

The schedular evaluations for the Veteran's disabilities are not 
inadequate.  The symptoms described above for each disability are 
specifically noted in the rating criteria.  It does not appear 
that the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluations for his levels of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disabilities that are unusual or different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for his disabilities are therefore 
adequate.  Referral for extra-schedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-
schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

In summary, the Board has applied the benefit-of-the-doubt 
doctrine in granting higher initial ratings for cluster headaches 
and hypertension.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Fenderson, 12 Vet. 
App. at 126.


ORDER

Service connection for varicose veins of left lower extremity is 
granted.

Service connection for a disability manifested by insomnia, 
diagnosed as nerve damage and peripheral neuropathy of the left 
lower extremity, as secondary to surgical treatment for varicose 
veins of the left lower extremity, is granted.

An initial 30 percent disability rating for cluster headaches is 
granted, subject to the provisions governing the award of 
monetary benefits.

An initial 10 percent disability rating for hypertension is 
granted, subject to the provisions governing the award of 
monetary benefits.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


